Citation Nr: 0601796	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  02-08 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder, including a rating higher 
than 50 percent as of March 14, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant-veteran, his wife, sister and brother-in-law


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1966, including honorable combat service in the 
Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which granted entitlement to service 
connection for post-traumatic stress disorder and assigned a 
30 percent evaluation thereto effective January 20, 2000.  In 
a June 2005 rating decision, the RO increased the rating to 
50 percent effective March 14, 2005.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experiences total occupational and social 
impairment due to symptoms of post-traumatic stress disorder 
such as low frustration tolerance, constant irritability, 
unpredictability and restlessness.


CONCLUSION OF LAW

Criteria for a rating of 100 percent for post-traumatic 
stress disorder have been met as of January 20, 2000.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.130, Diagnostic Code 9411 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.

The veteran served honorably in the Republic of Vietnam, was 
wounded in action and received the Purple Heart.  He was 
awarded VA compensation at 100 percent for a number of 
physical disabilities effective March 6, 1967.  In January 
2000, the veteran requested entitlement to service connection 
for post-traumatic stress disorder due to his combat service.  
He asserts that he has been unable to work since at least 
January 2000 because his symptoms are so severe as to cause 
him constant irritability and to be unpredictable.

Treatment records show that the veteran is treated for his 
multitude of physical impairments as well as post-traumatic 
stress disorder at VA facilities.  He has participated in 
anger management group counseling and is treated by a 
psychiatrist on a monthly basis.  An initial evaluation 
report dated in November 2001 includes the diagnosis of 
chronic post-traumatic stress disorder and the assignment of 
a Global Assessment of Functioning (GAF) score of 51 to 55, 
suggesting at least moderate difficulty in social and 
occupational functioning as per the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, D.C., American Psychiatric Association (1994) 
(DSM-IV).  

Treatment notes dated from 2001 to 2005 clearly show that the 
veteran has periods of symptom exacerbation due to 
situational stresses as well as the anniversary of his 
physical wounds.  He has difficulty communicating with his 
family and has limited social activities.  In April 2004, the 
veteran's treating psychiatrist opined that the veteran was 
unable to work because of his symptoms of post-traumatic 
stress disorder, particularly his low frustration tolerance.

The veteran underwent VA examination in March 2005 and the 
examiner reviewed the veteran's claims folder prior to 
interviewing the veteran.  The examiner noted that the 
veteran had linear thought processes, an angry and resentful 
demeanor, and a general suspiciousness and mistrust toward 
everyone in society.  The veteran related difficulty 
performing activities of daily living and being constantly 
irritated and unpredictable.  Following a complete 
evaluation, the examiner diagnosed chronic post-traumatic 
stress disorder, assigned a GAF score of 50 suggesting 
serious impairment, and opined that the veteran did not 
appear to be competent or able to maintain employment because 
of his irritability and unpredictability.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's post-traumatic stress disorder has been 
evaluated using Diagnostic Code 9411 of 38 C.F.R. § 4.130, 
which uses a general rating formula for mental disorders 
outlined in Diagnostic Code 9440.  The pertinent portions of 
the general rating formula for mental disorders is as 
follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships..............................70 
percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events)......30 percent

It is important to point out that the symptoms recited in the 
criteria in the rating schedule are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In 
adjudicating a claim for an increased rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Id. at 443.  Additionally, it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 4.3.

The evidence of record includes the opinion of the veteran's 
treating psychiatrist that the veteran cannot maintain 
employment due to symptoms of post-traumatic stress disorder 
and the opinion of an examining VA psychiatrist that the 
veteran does not appear competent or able to maintain 
employment.  Although these opinions were rendered in 2004 
and 2005, respectively, the Board finds that the treatment 
notes clearly show a clinical picture that has not fluctuated 
tremendously since the veteran filed his claim in January 
2000.  Furthermore, there is nothing in the medical evidence 
or otherwise that would suggest that the veteran's level of 
impairment drastically changed over the course of the last 
five years.

When the evidence as a whole is considered in conjunction 
with the rating schedule, the Board finds that the particular 
symptoms which make the veteran totally impaired from an 
occupational standpoint are not listed in the schedule of 
ratings.  The Board finds, however, when resolving all 
reasonable doubt in favor of the veteran, that the symptoms 
of post-traumatic stress disorder such as low frustration 
tolerance, constant irritability, unpredictability, and 
restlessness cause the veteran to experience total 
occupational and social impairment meeting criteria for a 100 
percent rating as of the date of receipt of the claim, 
January 20, 2000.  Consequently, an initial rating of 100 
percent is granted for the veteran's post-traumatic stress 
disorder and there is no need to assign staged ratings.


ORDER

A 100 percent rating for post-traumatic stress disorder is 
granted as of January 20, 2000, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


